Citation Nr: 1824410	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mild thoracic and lumbar back strain.

2.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected mild thoracic and lumbar back strain and as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2008 to February 2009 and May 2009 to June 2010.  The Veteran also has additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
In regard to the Veteran's increased rating claim, the Board notes that the Veteran must be provided with a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170.  

The September 2012 VA examination report provides range of motion results for the thoracolumbar spine, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, additional development is required concerning this claim.

Further, a new VA examination must be provided to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment. Sharp, 29 Vet. App. at 32.  VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements. Sharp, 29 Vet. App. at 34-35.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36

The Veteran's claim of entitlement to service connection was initially denied because no diagnosable condition was found at his September 2012 VA examination.  See December 2012 Rating Decision.  The Board notes that the Veteran served in the Southwest Asia Theater of Operations after August 2, 1990 during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2017); see also DD-214 Certificate of Discharge from Active Duty.  Therefore, he is a Persian Gulf veteran.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(i)-(ii).

A March 2015 Gulf War examination only addressed the Veteran's claim of entitlement to service connection for a respiratory condition.  Accordingly, the Board finds that an additional Gulf War examination is required to address the Veteran's claim of entitlement to service connection for a neck disorder. 

The Veteran has also asserted that his neck condition may be secondary to his service-connected back disorder.  See February 2013 Notice of Disagreement.  If the Veteran is diagnosed as having a neck disorder, a medical opinion should be obtained on the potential relationship between the neck disorder and his service-connected mild thoracic and lumbar back strain.  

Finally, as this matter is being remanded, the Veteran should be afforded an opportunity to identify any pertinent medical treatment records which may assist his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers, VA and non-VA, that have treated him for a neck disorder since June 2010.  Then, make arrangements to obtain all records that he identifies.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected mild thoracic and lumbar back strain.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner is to specifically test the range of motion of the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

All examination findings, along with a complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Arrange for the Veteran to undergo a VA Gulf War examination to determine the current nature and etiology of his claimed neck condition.  

The examiner should note and detail all reported neck disorders.  The examiner should conduct a comprehensive examination, and provide details on the onset, frequency, duration, and severity of all symptoms of neck pain.

(a)  With respect to the complaint or symptoms of a neck disability, the examiner should specifically state whether the Veteran's symptoms are attributable to a known diagnostic entity.

(b)  If there is a known diagnosis that can be medically explained, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its clinical onset during active service or is related to any incident of service.

(c)  If there is a known diagnosis that can be medically explained, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was either (i) caused by, or (ii) aggravated, or worsened, by his service-connected mild thoracic and lumbar back strain.

(d)  If a diagnosis for the Veteran's neck cannot be determined, then the examiner must provide an opinion as to whether the Veteran's neck condition is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Of note, a sign or symptom that may be a manifestation of an undiagnosed illness includes, but is not limited to, joint pain.  See 38 C.F.R. §  3.317(b).

The examiner must provide a complete rationale for all opinions provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




